DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on June 15, 2022. Claims 1-4, 6, 8-10, and 23-32 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation “a low pressure compressor”, and "a first set and a second set of variable guide vanes (VGVs)" in line 5.  Since 1 claim 1 already establishes “a low pressure compressor” and “a set of variable guide vanes”, and claim 32 does not use proper antecedent basis, it is unclear whether the above elements of claim 32 are different from elements of claim 1 and whether any of the previous limitations are being incorporated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis (US 2019/0383218) and in view of Spanos (US 2014/0260573).
In regards to claim 1, Kupratis discloses a method of operating a multi-engine system of a rotorcraft, the multi- engine system including a first engine (110), a second engine (120), and a gearbox (180, Fig. 2) drivingly coupling the first and second engines to a rotor of the rotorcraft (par. 2), the method comprising: 
during a cruise flight segment of the rotorcraft, controlling the first engine to provide a first power output (par. 44, see TABLE), and driving the gearbox (par. 34) with the first engine producing the first power output thereby powering the rotorcraft to maintain the cruise flight segment; and 
during the cruise flight segment of the rotorcraft, controlling the second engine to produce a second power output (par. 44, see TABLE) less than the first power output by providing a fuel flow (335 lbm) to the second engine that is between 70% and 99.5% less than a fuel flow provided to the first engine when the first engine is providing the first power output; and 
driving the gearbox with the second engine producing the second power output.
Kupratis does not disclose modulating a set of variable guide vanes upstream of a low pressure compressor of the second engine to restrict airflow into the second engine.
Spanos discloses modulating a set of variable guide vanes (21) upstream of a compressor (12) to restrict airflow into an engine (pars. 2, 24).
Kupratis discloses an idling gas turbine with reduced flow, however is silent about modulating a set of variable guide vanes (VGVs) upstream of a lower pressure compressor of the second engine. Spanos, which is also directed to a gas turbine, discloses variable guide vanes which restricts airflow to the compressor during certain turbine operating modes and/or guide air as it enters the inlet of the compressor (par. 2) and regulates the compressor during at part-load operations loads (par. 24). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of Kupratis by modulating a set of variable guide vanes (VGVs) upstream of a compressor of an engine, as taught by Spanos, to restrict airflow to the compressor during certain turbine operating modes and/or guide air as it enters the inlet of the compressor (Spanos par. 2) and to regulate airflow into the low pressure compressor at part loads (Spanos par. 24).
In regards to claims 2-3, the modified method of Kupratis comprises the fuel flow to the second engine is between 70-90% or 80-90% less than the fuel flow provided to the first engine when the first engine is providing the first power output.
In regards to claim 8, the modified method of Kupratis comprises the modulating set of VGVs (as modified above by Spanos) upstream of the low pressure compressor (Kupratis 28) of the second engine includes positioning the VGVs at an angular position of between +80 degrees and -25 degrees relative to an incoming airflow to the low pressure compressor (Spanos par. 24).
In regards to claim 10, the modified method of Kupratis comprises further controlling the fuel flow to the second engine to be between 20% and 10% of a reference fuel flow to the second engine (15%, Kupratis TABLE), the reference fuel flow corresponding to one of a take-off fuel flow and a cruise fuel flow (Kupratis TABLE, Kupratis par. 28).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis (US 2019/0383218) and in view of Spanos (US 2014/0260573), and in further view of Gordon (US 2015/0081193 A1).
	In regards to claim 4, Kupratis contains all of the claimed steps as set forth in claim 1, except the step of controlling the second engine includes using the fuel flow to the second engine as a control input variable to a controller of the multi-engine system.
	Gordon discloses a step of controlling a second engine (Engine 1) includes using a fuel flow (“representative of …fuel flow” par. 20) to the second engine (Engine 1) as a control input variable to a controller (106) of the multi-engine system (Fig. 1).
	Kupratis discloses a fuel flow of the second engine being reduced, however does not explicitly disclose using a flow rate to the second engine as a control input variable to a controller of the multi-engine system. Gordon, which is also directed to a multi-engine system, discloses using a flow rate as a control input variable to a controller which are used to maximize the remaining useful life of the engines while satisfying the demand load (par. 1). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the method of Kupratis by controlling a second engine by using the fuel flow to the second engine as a control input variable to a controller of the multi-engine system, as taught by Gordon, to maximize the remaining useful life of the engines while satisfying the demand load (Gordon par. 1).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis (US 2019/0383218) and in view of Spanos (US 2014/0260573), and in further view of Alecu (US 2018/0080378) and in further view of Poumarede (US 2018/0187604).
	In regards to claim 6, the modified method of Kupratis contains the step of controlling (via controller 40) the first engine (110) includes driving the rotor of the rotorcraft via the gearbox (180), and the step of controlling the fuel flow to the second engine so that the second power output of the second engine to the common gearbox is a portion of a rated full-power of the second engine (see TABLE).
	Kupratis does not disclose the step of controlling the first engine includes controlling in a closed loop using power or rotor speed demand as a control input variable to the first engine, and the portion is greater than 0% and less than 1%.
	Alecu discloses the step of controlling the first engine includes controlling in a closed loop using power or rotor speed demand (48B, Fig. 2B, 3B, par. 67, 70-71 “target output power level”, “rotational speed”) as a control input variable to the first engine.
	The modified method of Kupratis discloses controlling the first engine at a specific power, however does not disclose a control loop using power or rotor speed demand. Alecu, which is also directed to multi-engine power with asymmetrically driven engines, disclose a control loop using power or rotor speed demand, which provides feedback to ensure that the engines are driven at the desired power level. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of Kupratis by controlling in a closed loop using power or rotor speed demand as a control input variable to the first engine, as taught by Alecu, to provide feedback to ensure that the engines are driven at the desired power level.
	Furthermore, the claimed range of power output of the second engine (above 0 and less than 1%) is obvious based on optimization of a result effective variable (power output of an idling engine). Kupratis discloses an idling second turbine engine with its power level being reduced to improve efficiency and discloses a specific instance with the power output at 10% (par. 42, Table 1). Note that it appears that the disclose range of the power output of the second engine to the MGB is lowered by the power being used for an electrical generator (par. 42) and based on percent of cross-flow which can be reduced from 9.4% (TABLE) to 5% (see par. 42). Alec further discloses the output of the second idling engine modulated based on demand for power to drive load 28 via main gearbox 30 (Alec pars. 56, 71, 76). Poumarede further discloses assisted idling engine configurations with the power output transmitted to the MGB being generally zero (par. 8). Consequently, one of ordinary skill in the art would recognize the output of the 2nd engine being a result effective variable, since the value affects the fuel efficiency of the total system (Kupratis par. 42), the output of the 2nd engine can be controlled to determine the output to the main gear box (Alecu par. 71), and the value also pertains to the responsive of the second engine (see AAPA par. 3, Poumarede pars. 9-15).
It has been held that optimizing a result effective variable was an obvious extension of prior art teachings, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II, A.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Kupratis by providing power output of the second engine being greater than 0% and less than 1% in order to optimize the fuel efficiency within known second power output values of super idling second engines, and maintain responsiveness of the second engine. Since the power output of the second engine is directly tied to the cost of fuel and time to restart an idling engine, one skilled in the art would have been motivated to configure the power output of the second engine to reduce cost of operation of the second engine and to maintain responsive of the idling engine.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis (US 2019/0383218) in view of Spanos (US 2014/0260573), and in further view of Veres (NPL: “A Model to Assess the Risk of Ice Accretion due to Ice Crystal Ingestion in a Turbofan Engine and its Effects on Performance”, June 2012).
In regards to claim 9, the modified method of Kupratis comprises during the cruise flight segment, the controlling the second engine to provide the second power output further comprises controlling the low pressure compressor of the second engine to maintain a pressure ratio associated with the low pressure compressor of the second engine (Kupratis Fig. 4B, note that overall compressor pressure ratio value is reduced to about 4 which would appear to result in a pressure ratio of the lpc within the claimed range assuming a normal distribution of stages in the lpc and hpc).
Kupratis does not explicitly disclose the specific pressure ratio of the low pressure compressor.
Veres further discloses a low pressure compressor with the specific pressure ratios at part load conditions (see Fig. 11 below, at 40% the pressure ratio is 1.2).
Kupratis discloses a gas turbine engine operating at a part load, however is silent about the specific pressure ratio of the low pressure compressor. Veres, which is also directed to a gas turbine, discloses known pressure ratios across the compressor sections which are reduced due to the operation condition of the compressor. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of Kupratis by providing the specific claimed pressure ratio of the low pressure compressor, as taught by Veres, to utilize a compressor with a baseline performance known to be suitable in gas turbine applications to adequately compress intake air for combustion.


    PNG
    media_image1.png
    406
    668
    media_image1.png
    Greyscale


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis (US 2019/0383218) in view of Spanos (US 2014/0260573), and in further view of Levasseur (US 2015/0233302).
In regards to claim 23, the modified method of Kupratis lacks modulating a second set of VGVs upstream of a high pressure compressor of the second engine.
Levasseur discloses modulating a second set of VGVs (64) upstream of a high pressure compressor of the second engine (Fig. 5).
	Kupratis discloses a gas turbine engine operating at a part load, however is silent about modulating a set of variable guide vanes (VGVs) upstream of a high pressure compressor of the second engine. Levasseur, which is also directed to a gas turbine, discloses variable guide vanes which regulate airflow into the high pressure compressor to provide better share loading across the entire operating range and enable improved operability performance of the LPC and HPC during load changes (Levasseur par. 49). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of Kupratis by modulating a set of variable guide vanes (VGVs) upstream of a high pressure compressor of the second engine, as taught by Levasseur, to provide better share loading across the entire operating range and to enable improved operability performance of the LPC and HPC during load changes (Levasseur par. 49).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alecu (US 2018/0080378) and in view of Poumarede (US 2018/0187604).
	In regards to claim 24, Alecu discloses a method of operating a multi-engine system of a rotorcraft, the multi- engine system including a first engine (12A), a second engine (12B), and a gearbox (30) drivingly coupling the first and second engines to a rotor of the rotorcraft (par. 56), the method comprising: 
during a cruise flight segment of the rotorcraft (par. 57, 71), controlling the first engine (12A) to provide a first power output, the first power output driving the rotor via the gearbox to maintain the cruise flight segment (par. 57); and 
during the cruise flight segment of the rotorcraft, controlling the second engine (12B) to operate in a standby mode (see Fig. 3B) without decoupling the second engine from the gearbox (par. 68), wherein the second engine provides a second power output to the gearbox that is less than the first power output of the first engine (par. 52, 62), the second power output of the second engine when operating in the standby mode (see IDLE in Fig. 3B with heat exchanger assistance, see Figs. 4-5) being greater than 0% and less than a portion of a rated full power of the second engine (see IDLE in Fig. 3B) with the second engine operating at a rotational speed lower than an idle speed (a speed corresponding to a second output power which is slightly above IDLE in Fig. 3B when the 2nd engine is being modulated, see par. 68).
Alecu does not disclose the portion of the rated full power is less than 1%.
	The claimed range of power output that the second engine (being less than 1%) is obvious based on optimization of a result effective variable (power output of an idling engine). Alecu discloses an idling second turbine engine with its power level being reduced to improve efficiency (par. 52) and discloses an assisted idle with a reduced power level approaching zero (see Fig. 3B). Alec further discloses the output of the second idling engine modulated based on demand for power to drive load 28 via main gearbox 30 (Alec pars. 56, 68, 71) which is indicative that parameter, second idling engine power is a varaible which achieves a recognized result of modulating the power output of the entire multi-engine system. Poumarede further discloses assisted idling engine configurations with the power output transmitted to the MGB being generally zero (par. 8). Consequently, one of ordinary skill in the art would recognize the output of the 2nd engine being a result effective variable, since the value affects the fuel efficiency of the total system (Alecu par. 52), the output of the 2nd engine is a result effective variable that determines the power output of the multi-engine system (Alecu par. 71), and the value also pertains to the responsive of the second engine (see AAPA par. 3, Poumarede pars. 9-15).
It has been held that optimizing a result effective variable was an obvious extension of prior art teachings, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II, A.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Alecu by providing power output of the second engine being less than 1% in order to optimize the fuel efficiency within known second power output values of super idling second engines, and to maintain responsiveness of the second engine. Since the power output of the second engine is directly tied to the cost of fuel and time to restart an idling engine, one skilled in the art would have been motivated to configure the power output of the second engine within the claimed range to reduce cost of operation of the second engine and to maintain responsive of the idling engine.

Claims 25-27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alecu (US 2018/0080378) and in view of Poumarede (US 2018/0187604), and in further view of Kupratis (US 2019/0383218).
	The modified method of Alecu contains all of the claimed steps as set forth in claim 24, except providing a fuel flow to the second engine that is between 70% and 99.5%, 70% and 90%, or 80% and 90% less than a fuel flow provided to the first engine when the first engine is providing the first power output, or between 20% and 10% of a reference fuel flow to the second engine, the reference fuel flow corresponding to a take-off fuel flow and a cruise fuel flow.
	Kupratis discloses providing a fuel flow to the second engine that is between 70% and 99.5%, 70% and 90%, or 80% and 90% less than a fuel flow provided to the first engine when the first engine is providing the first power output (TABLE), or between 20% and 10% of a reference fuel flow to the second engine, the reference fuel flow corresponding to a take-off fuel flow and a cruise fuel flow (TABLE, also see par. 28 “identical”).
	The modified method of Kupratis discloses an engine in a standby mode, however does not disclose providing the claimed fuel flow rate. Kupratis, which is also directed to a gas turbine with a second engine operating in an assisted idle mode, discloses the specific fuel flow rate of the second gas turbine engine is lower than self-sustaining idle parameters of the second turbine engine when operating independent which reduces the overall fuel consumption (par. 8, 11). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the method of Kupratis by providing a fuel flow to the second engine that is between 70% and 99.5%, 70% and 90%, or 80% and 90% less than a fuel flow provided to the first engine when the first engine is providing the first power output or between 20% and 10% of a reference fuel flow to the second engine, the reference fuel flow corresponding to a take-off fuel flow and a cruise fuel flow, as taught by Kupratis, to reduce the overall fuel consumption of the multi-engine system (par. 8, 11).
 
Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alecu (US 2018/0080378) and in view of Poumarede (US 2018/0187604), and in further view of Spanos (US 2014/0260573).
The modified method of Alecu contains all of the claimed steps as set forth in the rejection of claim 24, except modulating a set of variable guide vanes upstream of a low pressure compressor of the second engine to restrict airflow into the second engine.
Spanos discloses modulating a set of variable guide vanes (21) upstream of a compressor (12) to restrict airflow into an engine (pars. 2, 24).
Kupratis discloses an idling gas turbine with reduced flow, however is silent about modulating a set of variable guide vanes (VGVs) upstream of a lower pressure compressor of the second engine. Spanos, which is also directed to a gas turbine, discloses variable guide vanes which restricts airflow to the compressor during certain turbine operating modes and/or guide air as it enters the inlet of the compressor (par. 2) and regulates the compressor during at part-load operations loads (par. 24). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of Alecu by modulating a set of variable guide vanes (VGVs) upstream of a compressor of an engine, as taught by Spanos, to restrict airflow to the compressor during certain turbine operating modes and/or guide air as it enters the inlet of the compressor (Spanos par. 2) and to regulate airflow into the low pressure compressor at part loads (Spanos par. 24).
	In regards to claim 29, the modified method of Alecu comprises the modulating set of VGVs (as modified above by Spanos) upstream of the low pressure compressor (Kupratis 28) of the second engine includes positioning the VGVs at an angular position of between +80 degrees and -25 degrees relative to an incoming airflow to the low pressure compressor (Spanos par. 24).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alecu (US 2018/0080378) and in view of Poumarede (US 2018/0187604), and in further view of Veres (NPL: “A Model to Assess the Risk of Ice Accretion due to Ice Crystal Ingestion in a Turbofan Engine and its Effects on Performance”, June 2012).
In regards to claim 30, the modified method of Alecu comprises during the cruise flight segment, the controlling the second engine to provide the second power output further comprises controlling the low pressure compressor of the second engine to maintain a pressure ratio associated with the low pressure compressor of the second engine.
Kupratis does not explicitly disclose the specific pressure ratio of the low pressure compressor.
Veres further discloses a low pressure compressor with the specific pressure ratios at part load conditions (see Fig. 11, at 40% the pressure ratio is 1.2).
Alecu discloses a gas turbine engine operating at a part load, however is silent about the specific pressure ratio of the low pressure compressor. Veres, which is also directed to a gas turbine, discloses known pressure ratios across the compressor sections which are reduced due to the operation condition of the compressor. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of Alecu by providing the specific claimed pressure ratio of the low pressure compressor, as taught by Veres, to utilize a compressor with a baseline performance known to be suitable in gas turbine applications to adequately compress intake air for combustion.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis (US 2019/0383218) in view of Spanos (US 2014/0260573) and in further view of Youssef (US Patent 6,488,469) and Levasseur (US 2015/0233302).
Kupratis discloses at least the second engine includes a low pressure spool (22) having a low pressure compressor (28) and a low pressure turbine section (34), a high pressure spool (24) having a high pressure compressor and a high pressure turbine section (30), the spools independently rotable relative to one another (Fig. 1) wherein the arrangement permits the fuel flow to the second engine of between 70% and 99.5% less than the fuel flow provided to the first engine (TABLE).
Kupratis does not disclose a mixed flow rotor; and
a first set and a second set of variable guide vanes (VGVs) upstream of the low pressure compressor and the high pressure compressor respectively, the first set of VGVs and the second set of VGVs being independently operable relative to one another, and wherein the step of controlling the second engine to produce the second power output includes modulating the first and second sets of VGVs.
Youssef discloses a low pressure compressor (Col. 3, lines 43-46) with a mixed flow rotor (Fig. 2).
Kupratis discloses a low pressure compressor, however does not disclose a mixed flow rotor. Youssef, which is also directed to a gas turbine engine, discloses a low pressure compressor with a mixed stage which reduces cost of part manufacturing, engine assembly and maintenance of the compressor (Col. 3, lines 43-46). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of Kupratis by providing a mixed flow rotor, as taught by Youssef, to reduce cost of part manufacturing, engine assembly and maintenance of the compressor (Col. 3, lines 43-46).
Furthermore, Levasseur discloses a first set and a second set of variable guide vanes (62, 64, VGVs) upstream of the low pressure compressor and the high pressure compressor respectively (Fig. 5), the first set of VGVs and the second set of VGVs being independently operable relative to one another (par. 47).
	Kupratis discloses an idling gas turbine engine, however is silent about sets of variable guide vanes. Levasseur, which is also directed to a gas turbine, discloses variable guide vanes which regulate airflow into the high pressure compressor to provide better share loading across the entire operating range and enable improved operability performance of the LPC and HPC during load changes (Levasseur par. 49). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the method of Kupratis by providing a first set and a second set of variable guide vanes (VGVs) upstream of the low pressure compressor and the high pressure compressor respectively, the first set of VGVs and the second set of VGVs being independently operable relative to one another, as taught by Levasseur, to provide better share loading across the entire operating range and to enable improved operability performance of the LPC and HPC during load changes (Levasseur par. 49).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
7/11/2022



/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745